       Case: 1:20-cv-00733 Document #: 1-3 Filed: 01/31/20 Page 1 of 1 PageID #:34



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


RUBIK’S BRAND LTD.,

        Plaintiff,

v.                                                      Civil Action No.: 1:20-cv-733

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

        Defendants.




                  SCHEDULE A – SEALED DOCUMENT PURSUANT TO LR26.2
         Pursuant to Plaintiff’s Motion for Leave to File Documents under Seal, a full version of

 Schedule “A” will be electronically filed under seal and will remain under seal until further order

 of this Court.

     Dated: January 31, 2020                         Respectfully submitted,

                                                     /s/ Ann Marie Sullivan
                                                     Ann Marie Sullivan
                                                     Alison Carter
                                                     Raymond Lang
                                                     AM Sullivan Law, LLC
                                                     1440 W. Taylor St., Suite 515
                                                     Chicago, Illinois 60607
                                                     Telephone: 224-258-9378
                                                     E-mail: ams@amsullivanlaw.com

                                                     ATTORNEYS FOR PLAINTIFF
